Case 2:21-cv-11955-GCS-PTM ECF No. 8, PageID.126 Filed 09/21/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOHN LEROY SCHOENING,

                Petitioner,                      Case No. 2:21-cv-11955
                                                 Hon. George Caram Steeh
       v.

JOHN CHRISTIANSON, 1

         Respondent.
_________________________/

    OPINION AND ORDER SUMMARILY DISMISSING PETITION FOR
   WRIT OF HABEAS CORPUS (ECF No. 1), DENYING PETITIONER’S
     MOTION FOR EQUITABLE TOLLING (ECF No. 5), GRANTING
    PETITIONER’S MOTION TO AMEND CAPTION (ECF No. 6), AND
            DENYING CERTIFICATE OF APPEALABILITY

       This is a habeas case brought pursuant to 28 U.S.C. § 2254.

Michigan prisoner John LeRoy Schoening pled no contest in the Oakland

Circuit Court to assault of a police officer, MICH. COMP. LAWS §

750.82(d)(1), operating a motor vehicle while intoxicated – third offense,

MICH. COMP. LAWS 257.6256(d), and possession of less than 25 grams of

cocaine. MICH. COMP. LAWS 333.7403(2)(a)(5). (ECF No. 1-1, PageID.99,

101.) On August 23, 2018, Petitioner was sentenced to concurrent terms of




1Petitioner’s
             motion to amend the caption is granted. (ECF No. 6). The Court amends
the caption to reflect Petitioner’s current custodian, the Warden of the Central Michigan
Correctional Facility, John Christianson.
                                           -1-
Case 2:21-cv-11955-GCS-PTM ECF No. 8, PageID.127 Filed 09/21/21 Page 2 of 11




imprisonment for the three offenses, the longest of which is his sentence of

6-to-20 years for the drunk-driving conviction.

      Petitioner challenges his sentence on three grounds: (1) the trial court

erred in failing to hold a hearing prior to sentencing regarding Petitioner’s

prior conviction record, (2) Petitioner’s sentence was based on an

erroneous scoring of the offense variables, and (3) Petitioner’s sentence is

unreasonable and disproportionate to the severity of his offenses.

      After conducting preliminary review of the petition, and Petitioner’s

response to an order directing him to show cause why the case should not

be dismissed under the statute of limitations, the Court finds that the

petition was untimely filed and Petitioner has failed to demonstrate grounds

for equitable tolling. The Court will therefore summarily dismiss the petition.

The Court will also deny Petitioner a certificate of appealability.

                                I. Background

      Following his no contest plea and sentence, Petitioner filed a direct

appeal, raising his habeas claims. The Michigan Court of Appeals denied

his application for leave to appeal by standard form order. (ECF No. 1,

PageID.49.); People v. Schoening, No. 348062 (Mich. Ct. App. May 22,

2019.) Petitioner then filed an application for leave to appeal in the

Michigan Supreme Court, but it was also denied. (ECF No. 1, PageID.50.);


                                      -2-
Case 2:21-cv-11955-GCS-PTM ECF No. 8, PageID.128 Filed 09/21/21 Page 3 of 11




People v. Schoening, No. 159827 (Mich. Sup. Ct. Nov. 26, 2019). Petitioner

did not file a petition for writ of certiorari, nor did he file a petition for state

post-conviction review. (ECF No. 1, PageID.3.)

      Petitioner’s conviction because final on February 24, 2020, ninety

days after the Michigan Supreme Court denied relief. Petitioner signed and

dated his federal habeas petition on August 6, 2021. (Id., PageID.10.)

                              II. Standard of Review

      Upon the filing of a habeas corpus petition, the Court must promptly

examine the petition to determine A[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief . . . .@

Rule 4, Rules Governing Section 2254 Cases. If the Court determines that

the petitioner is not entitled to relief, the Court shall summarily dismiss the

petition. McFarland v. Scott, 512 U.S. 849, 856 (1994) (AFederal courts are

authorized to dismiss summarily any habeas petition that appears legally

insufficient on its face@). A preliminary question in a habeas case brought

by a state prisoner is whether the petitioner complied with the one-year

statute of limitations. A[D]istrict courts are permitted . . . to consider sua

sponte, the timeliness of a state prisoner=s habeas petition.@ Day v.

McDonough, 547 U.S. 198, 209 (2006). Such consideration is appropriate

here because Petitioner raises the issue of the statute of limitations himself

                                         -3-
Case 2:21-cv-11955-GCS-PTM ECF No. 8, PageID.129 Filed 09/21/21 Page 4 of 11




in the petition and sets forth his argument as to why the petition should be

considered timely filed.

                               III. Discussion

      Under the Antiterrorism and Effective Death Penalty Act (AAEDPA@), a

one-year statute of limitations applies to an application for writ of habeas

corpus by a person in custody pursuant to a judgment of a state court. The

one-year limitations period runs from the latest of:

      (A) the date on which the judgment became final by the
      conclusion of direct review or the expiration of the time for
      seeking such review;

      (B) the date on which the impediment to filing an application
      created by State action in violation of the Constitution or laws of
      the United States is removed, if the applicant was prevented
      from filing by such State action;

      (C) the date on which the constitutional right asserted was
      initially recognized by the Supreme Court, if the right has been
      newly recognized by the Supreme Court and made retroactively
      applicable to cases on collateral review; or

      (D) the date on which the factual predicate of the claim or
      claims presented could have been discovered through the
      exercise of due diligence.

28 U.S.C. § 2244(d)(1).

      Absent equitable tolling, a petition for writ of habeas corpus must be

dismissed where it has not been filed before the limitations period expires.




                                     -4-
Case 2:21-cv-11955-GCS-PTM ECF No. 8, PageID.130 Filed 09/21/21 Page 5 of 11




See 28 U.S.C. § 2244(d)(1); Allen v. Yukins, 366 F.3d 396, 401 (6th Cir.

2004).

      In most cases, the statute of limitations begins to run when the

petitioner=s conviction Abecame final by the conclusion of direct review or

the expiration of the time for seeking such review.@ 28 U.S.C. §

2244(d)(1)(A). ADirect review,@ for purposes of subsection 2244(d)(1)(A),

concludes when the availability of direct appeal to the state courts has

been exhausted. Jimenez v. Quarterman, 555 U.S. 113, 119 (2009). The

time for direct review of Petitioner=s conviction expired on February 24,

2020, ninety days after the Michigan Supreme Court denied his application

for leave to appeal from his direct appeal. None of Petitioner’s claims, nor

his response to the Court’s show cause order, suggest a later starting point

for the limitations period.

      Accordingly, when the petition was signed and dated and placed in

the prison mail system on August 6, 2021, the limitations period had

already been expired for a little more than five months.

      The one-year limitations period is subject to equitable tolling. See

Holland v. Florida, 560 U.S. 631, 645 (2010). The habeas petitioner bears

the burden of showing that he is entitled to equitable tolling. Allen v. Yukins,

366 F.3d 396, 401 (6th Cir. 2004). The Sixth Circuit repeatedly has


                                      -5-
Case 2:21-cv-11955-GCS-PTM ECF No. 8, PageID.131 Filed 09/21/21 Page 6 of 11




cautioned that equitable tolling relief should be granted “sparingly.” See,

e.g., Ata v. Scutt, 662 F.3d 736, 741 (6th Cir. 2011), Solomon v. United

States, 467 F.3d 928, 933 (6th Cir. 2006). A petitioner seeking equitable

tolling must show: “‘(1) that he has been pursuing his rights diligently, and

(2) that some extraordinary circumstance stood in his way’ and prevented

timely filing.” Holland, 560 U.S. at 649 (citing Pace v. DiGuglielmo, 544

U.S. 408, 418 (2005)).

      Petitioner acknowledged that his petition was filed five-months late.

(ECF No. 5, PageID.117.) He asserts that he is entitled to equitable tolling

due to conditions at his prison relating to the COVID-19 pandemic:

             As of March 20, 2020, all of Michigan’s prisons were
      considered outbreak sites of the COVID-19 virus. As a result
      Michigan’s prison facilities closed the prison libraries, where
      self-represented inmates primarily work on pursuing their legal
      claims.

            Pursuant to the Michigan Supreme Court’s order, allowing
      notice of filing to extend filing period, Administrative Order No.
      2020-21, this Plaintiff filed his habeas petition as soon as
      possible, after the prison’s law libraries were reopened.

(ECF No. 5, PageID.118.)

      There can be little question that the COVID-19 pandemic is an

extraordinary circumstance. But Petitioner’s brief, conclusory explanation

does not sufficiently explain how prison conditions stood in his way and

prevented his timely filing. The Michigan Supreme Court Administrative
                                     -6-
Case 2:21-cv-11955-GCS-PTM ECF No. 8, PageID.132 Filed 09/21/21 Page 7 of 11




Order cited by Petitioner allowed prisoners to file a place-holding letter in

the Michigan Court of Appeals or Michigan Supreme Court, informing the

court of the intent to file an appeal, and it provided for tolling of the appeal

deadline because of prison restrictions related to COVID-19. See Michigan

Supreme Court Administrative Order No. 2020-21 (effective between

November 27, 2020 and July 26, 2021). Petitioner states on conclusory

terms that he filed his habeas petition “as soon as possible after the

prison’s law libraries were reopened.”

      The allegations fail to assert facts sufficient to demonstrate

entitlement to equitable tolling. The Michigan Supreme Court denied leave

to appeal in Petitioner’s direct appeal in November of 2019, and effects of

the pandemic did not present themselves until March/April of 2020.

Petitioner offers no explanation for his failure to take any action in

preparation for filing his habeas petition between the denial of relief in the

state courts, and when the pandemic began to hamper his ability to prepare

and file his petition. As a general matter, (and Petitioner makes no specific

allegations to distinguish his case), hundreds of Michigan prisoners timely

filed habeas petitions despite the same institutional barriers that Petitioner

faced. Petitioner fails to assert any facts whatsoever about the particular

facts of his situation to demonstrate why he was unable to file his petition in


                                       -7-
Case 2:21-cv-11955-GCS-PTM ECF No. 8, PageID.133 Filed 09/21/21 Page 8 of 11




light of prison restrictions while other prisoners were able to do so.

      The Court questions whether Petitioner required law-library time to

complete and file his habeas petition. The form petition that he is required

to use states: “Do not argue or cite law. Just state the specific facts that

support your claim.” (ECF No. 1, PageID.5; Form Petition for Relief From a

Conviction or Sentence By a Person in State Custody, available at

https://www.miwd.uscourts.gov/sites/miwd/files/habeas.pdf (visited Sep. 20,

2021). Petitioner does not assert that copies of the form habeas petition or

mail services were completely unavailable to him during period the

administrative order was in effect. Clearly, many prisoners were able to file

habeas petitions. The bare fact that Petitioner may be untrained in the law,

is proceeding without a lawyer, or may have been personally unaware of

the statute of limitations does not warrant equitable tolling. See Keeling v.

Warden, Lebanon Corr. Inst., 673 F.3d 452, 464 (6th Cir. 2012).

      Finally, even if Petitioner’s inability to access the law library because

of the pandemic is deemed an extraordinary circumstance that prevented

timely filing, Petitioner must also show that despite the circumstances he

has been diligent in his efforts to comply with the limitations period.

Holland, 560 U.S. at 649. There is absolutely nothing in the petition or the

response to the show cause order that demonstrates diligence. Petitioner


                                      -8-
Case 2:21-cv-11955-GCS-PTM ECF No. 8, PageID.134 Filed 09/21/21 Page 9 of 11




merely briefly describes the conditions at his prison caused by the

pandemic without asserting at all what he did to diligently pursue his rights.

For all the response shows, Petitioner chose to sit on his rights until the

administrative order was rescinded, and only then did he first attempt to

prepare and file his petition. Even though the order obviously did not apply

to filings in this Court, Petitioner did nothing to file some form of

place-holder habeas petition or anything of the sort to inform the Court of

his desire to pursue federal habeas relief.

      As Petitioner proffers no facts whatsoever that he diligently pursued

his rights, he has failed to demonstrate entitlement to equitable tolling.

      Accordingly, the Court finds that the petition was filed after expiration

of the statute of limitations, and Petitioner has failed to demonstrate

entitlement to equitable tolling. The case will therefore be dismissed.

                                 IV. Conclusion

      Before Petitioner may appeal, a certificate of appealability must issue.

See 28 U.S.C. ‘ 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of

appealability may issue Aonly if the applicant has made a substantial

showing of the denial of a constitutional right.@ 28 U.S.C. ‘ 2253(c)(2).

When a court denies relief on the merits, the substantial showing threshold

is met if the petitioner demonstrates that reasonable jurists would find the


                                       -9-
Case 2:21-cv-11955-GCS-PTM ECF No. 8, PageID.135 Filed 09/21/21 Page 10 of 11




Court=s assessment of the claim debatable or wrong. See Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000). When a court denies relief on

procedural grounds without addressing the merits, a certificate of

appealability should issue if it is shown that jurists of reason would find it

debatable whether the petitioner states a valid claim of the denial of a

constitutional right, and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling. Id. Having

undertaken the requisite review, the court concludes that jurists of reason

could not find the Court=s procedural ruling that the petition is untimely

debatable.

                                   V. Order

      For the foregoing reasons, IT IS ORDERED that the petition for a writ

of habeas corpus is DENIED and the matter is DISMISSED WITH

PREJUDICE.

      IT IS FURTHER ORDERED that the motion for equitable tolling (ECF

No. 5) is DENIED, the motion to amend the caption (ECF No. 6) is

GRANTED, and a certificate of appealability is DENIED.

Dated: September 21, 2021
                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE



                                      - 10 -
Case 2:21-cv-11955-GCS-PTM ECF No. 8, PageID.136 Filed 09/21/21 Page 11 of 11




                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 September 21, 2021, by electronic and/or ordinary mail and
                 also on John LeRoy Schoening #254500, Central Michigan
                 Correctional Facility, 320 N. Hubbard, St. Louis, MI 48880.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                          - 11 -
